Exhibit 10.25
December 10, 2008
Dear Mr. Hannon,
     This amendment (this “Amendment”) to the letter agreement between NuVasive
and you dated August 5, 2008 (the “Original Agreement”, together with this
Amendment, the “Agreement”) confirms the material compensation terms of your
continued employment with NuVasive. Except as otherwise defined herein, defined
terms used herein have the meanings set forth in the Appendix of Defined Terms
attached to the Original Agreement. The terms of the Original Agreement are
modified as follows:

  1.   A performance bonus, if any, that is payable to you shall be paid no
later than March 15th of the year following the calendar year in which it is
earned.     2.   The definition of Severance Benefit is amended and restated in
its entirety by the following:

     “‘Severance Benefit’ upon an Involuntary Termination at any time, severance
is equal to 100% of Compensation. Such amount shall be due and payable
immediately upon any such termination and upon the condition that you execute
NuVasive’s standard form of release of claims and that such release of claims
becomes effective in accordance with its terms on or prior to the 45th day
following such termination.”
     No other amendments to the Original Agreement are contemplated by this
Amendment and all remaining terms set forth in the Original Agreement shall
remain in full force and effect. We look forward to your continued success with
NuVasive.
Truly Yours,

         
NUVASIVE, INC.
       
 
       
/s/ Alexis V. Lukianov
 
Alexis V. Lukianov
  /s/ Eileen M. More
 
Eileen M. More    

I have read and accept the terms of this letter.

     
/s/ Jason Hannon
 
Jason Hannon
   

 